Dear Ms. Schaye:
On behalf of the Survivor Benefit Review Board (the "Board"), you have asked this office to provide our opinion regarding whether a beneficiary's benefits will be increased pursuant to the Louisiana Legislature Regular Session Act No. 480.
Specifically, you seek our opinion as to whether the Board should authorize payment of an additional $150,000.00 to a deceased fireman's beneficiary.
According to your correspondence, a fireman died on July 25, 2005. Subsequently, the Board reviewed his beneficiary documentation and concluded that his spouse was entitled to $100,000.00.
The Louisiana Legislature amended and reenacted La. R.S. 33:1981(C)(1) and (2), relative to the financial security of survivors of certain firemen; to increase payments to surviving spouses; to increase the time limitation relative to notifying the Law Enforcement Officers and Firemen's Survivor Benefit Review Board of the death of a fireman. The Legislature declared the act to be remedial and curative and is to be applied retroactively to July 11, 2005.
La. R.S. 33:1981(C), in pertinent part now reads:
  C. (1) In any case in which a fireman suffers death as a result of an injury arising out of and in the course of the performance of his official duties as a fireman, or arising out of any activity while on or off duty, in his capacity as a fireman, in the protection of life and property, the sum of two hundred fifty thousand dollars shall be paid to the surviving spouse of the fireman . . . Section 2. This Act is declared to be remedial and curative and, therefore, is to be applied retroactively to July 11, 2005, as well as prospectively.
Accordingly, it is our opinion that the Board has a duty to authorize compensation to the beneficiary of any deceased Fireman who died on or after July 11, 2005, the sum of $250,000.00 as required by Act 480. Likewise, it is our opinion that this fireman's death falls within the ambit of the retroactive period of July 11, 2005. Since he died on July 25, 2005, his beneficiary is entitled to the $250,000.00 minus the $100,000.00 that was already issued. Thus, the Board must authorize payment of the additional $150,000.00 to his spouse.
We trust the foregoing to be of assistance. Please do not hesitate to contact this office if we can be of help to you or to the Board in the future.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:_______________________ ANTHONY D. WINTERS Assistant Attorney General
  CCF, JR:ADW:jv